Citation Nr: 1708088	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU) for the period from October 10, 2007 through February 4, 2008.  

2.  Entitlement to a TDIU for the period from February 5, 2008 through March 24, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Infantryman Badge.  

The issue of entitlement to a TDIU was previously before the Board of Veterans' Appeals (Board) in September 2015.  It was remanded to the Agency of Original Jurisdiction, so that the case could be forwarded to the Director of the VA Compensation and Pension Service for extraschedular consideration.  The Director of the VA Compensation and Pension Service denied the claim.  However, a decision from the Director of the VA Compensation and Pension Service is not evidence nor is it dispositive of the issue.  In essence it is a de facto decision of the agency of original jurisdiction (in this case the RO) and is reviewed de novo by the Board." Wages v. McDonald, 27 Vet. App. 233 (2015).  

The issue on the title page has been revised to better reflect the scope of the appeal.  


FINDINGS OF FACT

1.  From October 10, 2007 through February 4, 2008, the Veteran had a noncompensable rating for headaches and blackouts.  

2.  From February 5, 2008 through March 24, 2010, the Veteran had a combined disability rating of 50 percent due to the following service-connected disabilities:  posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; a bilateral hearing loss disability, evaluated as noncompensable; and headaches and blackouts, evaluated as noncompensable. 

3.  The Veteran has an 11th grade education and training in small business and accounting work.  

4.  From 1970 to 1977, the Veteran had work experience as a grocery store manager and from 1977 to 1980, he had work experience as a brick mason.  

5.  For the period from October 10, 2007 through February 4, 2008, the Veteran was not precluded from securing or following a substantially gainful occupation by reason of his service-connected headaches and blackouts.  

6.  From February 5, 2008 through March 24, 2010, the Veteran was precluded from securing or following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the period from October 10, 2007 through February 4, 2008, the criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.16 (2007).

2.  For the period from February 5, 2008 through March 24, 2010, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to March 24, 2010, as now, the VA had a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  After reviewing the record, the Board finds that the VA met that duty.  

In May 2008, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for a TDIU.  The VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and in July 2016, the Veteran, through his representative, informed the Board that he had no additional evidence to submit.  Accordingly, the Board will proceed to the merits of the appeal.  

In order to establish a TDIU prior to March 24, 2010, there had to be impairment so severe that it was impossible for a veteran to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  The central inquiry was whether the Veteran's service connected disabilities alone were of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability was synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration could be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007). 

VA regulations established objective and subjective standards for an award of a TDIU.  When the Veteran's schedular rating was less than total, a total rating could nonetheless be assigned provided that if there is only one service-connected disability, that disability was rated at 60 percent or more, and the disabled person was unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2007).  If there were two or more disabilities, at least one had to be rated 40 percent disabling with sufficient additional disability to bring the combined rating to 70 percent or more.  A total disability rating could also be assigned, for Veterans who were unemployable by reason of service-connected disabilities, but who did not meet the percentage standards of 38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b) (2007).

The sole fact that a claimant was unemployed or had had difficulty obtaining employment was not enough. A high rating for service-connected disability, in itself, was recognition that the impairment made it difficult to obtain and keep employment.  The question was whether the veteran was capable of performing the physical and mental acts required by employment, not whether the veteran could find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Prior to March 24, 2010, the Veteran had an 11 grade education and training in small business and accounting work.  From 1970 to 1977, he had work experience as a grocery store manager and from 1977 to 1980, he had work experience as a brick mason.  

In the 1980's, the Veteran began receiving Social Security benefits due to a work-related back injury in June 1980.  Service connection had not been established for that disability and will not considered when evaluating his claim for a TDIU.  The Veteran contends, however, that he was unemployable due solely to his service-connected disabilities. 

From October 10, 2007 through February 4, 2008, the Veteran was service-connected only for headaches and blackouts, evaluated as noncompensable.  The Veteran does not contend, and the evidence does not show that he was unemployable due solely to his headaches and blackouts.  The VA has received multiple letters over the years from the Veteran's various treating physicians, e.g., in February 2008 from T. W. M., M.D., the Veteran's orthopedic surgeon; in May 2009 and May 2016 from J. M. H., M.D., the Veteran's treating neurologist since 1986; and in June 2016 from A. J. K., M.D., the Veteran's primary care physician since 1991.  They stated that since service, the Veteran had had as many as 4 headaches a week which were severe and debilitating and required bedrest.  While they found the Veteran totally disabled, there was no evidence that his headaches, alone, precluded him from securing and following a substantially gainful occupation consistent with his education and work experience.  In this regard, they noted that the Veteran had multiple additional disabilities including his back disorder, fibromyalgia, and gastrointestinal problems.  Accordingly, for the period from October 10, 2007 through February 4, 2008, the Veteran did not meet the criteria for a TDIU on a schedular or extraschedular basis.  

Service connection was subsequently established for a bilateral hearing loss disability, evaluated as noncompensable and for PTSD, evaluated as 50 percent disabling.  Those ratings became effective February 5, 2008, the date of the Veteran's claims for service connection for those disorders.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2007).  

For the period from February 5, 2008 through March 24, 2010, the Veteran's PTSD was productive of significant impairment.  Multiple statements from the Veteran's wife and long-time friends noted that when he came back from Vietnam, the Veteran had had episodes of unprovoked anger which had led to strained family relations.  In February 2008, G. S., D.C., the Veteran's chiropractor, also reported that during several office visits, the Veteran had demonstrated periods of uncontrollable rage.  Those statements were essentially corroborated by the findings on a September 2008 VA psychiatric examination.  

During the examination, the Veteran was restless, tense, and irritable with a constricted affect and anxious mood.  He reported sleep impairment with nightmares approximately every 2 weeks.  He also reported poor impulse control and episodes of violence.  He noted that he was easily angered and verbally aggressive and ruminated about ways others had let him down.  In addition, he stated that he had significant difficulties learning new material or procedures.  The examiner noted that although the reason for the Veteran's unemployment was primarily due to back problems, his PTSD symptoms had been a barrier to pursuing other forms of productive activity.  Indeed, following the examination, the examining psychologist assigned the Veteran a Global Assessment of Functioning (GAF) score of 50 due to the Veteran's PTSD.  

At that time, the GAF scale reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF of 50 was indicative of serious symptoms or any serious impairment in social, occupational or school functioning, such as an inability to keep a job.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).  The nomenclature in DSM IV was specifically adopted by the VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2007).  Although the GAF scale was dropped in a March 2015 revision to the DSM, the revision did not apply to claims, such as the Veteran's, which were pending before the Board, prior to August 4, 2014.  79 Fed. Reg. 45,100 (Aug. 4, 2014).  

Taken together, the foregoing evidence suggests that despite his back disability, the Veteran was also unemployable due in large measure to PTSD.  When combined with the Veteran's other service-connected disabilities, the Board concludes that the evidence supports a TDIU on an extraschedular basis for the period from February 5, 2008 through March 24, 2010.  38 C.F.R. § 4.16(b).  At the very least, there is an approximate balance of evidence both for and against the claim for a TDIU during that time.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).  Accordingly, the appeal is granted to the extent indicated.  


ORDER

For the period from October 10, 2007 through February 4, 2008, entitlement to a TDIU is denied.  

For the period from February 5, 2008 through March 24, 2010, entitlement to a TDIU is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


